 1                                                       THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
      MICHAEL MOI, an individual,
 9                                                   No. 2:17-cv-00853-RSL
                             Plaintiff,
10                                                   ORDER GRANTING DEFENDANTS’ AND
             v.                                      COUNTERCLAIM PLAINTIFFS’ MOTION
11                                                   TO FILE DOCUMENTS UNDER SEAL
      CHIHULY STUDIO, INC., a Washington
12    corporation; DALE CHIHULY,
      individually and as a married person;
13    LESLIE CHIHULY, individually and as a
      married person,
14
                             Defendants.
15
      CHIHULY, INC., a Washington
16    corporation; and DALE CHIHULY,
      individually,
17
                             Counterclaim-
18                           Plaintiffs,
19           v.
20    MICHAEL MOI, an individual,
21                           Counterclaim-
                             Defendant
22

23
            This matter came before the Court on Defendants’ Motion to File Documents Under Seal.
24
     Dkt. # 80. The motion is unopposed. Having considered the motion and all papers filed in
25
     support, the Court finds as follows:
26

     ORDER GRANTING
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 1
 1           1.       The good cause standard applies to the sealing of the Motion for Protective Order
 2   because the motion is not dispositive; and
 3           2.       Good cause exists to seal the documents identified in the Motion to Seal.
 4

 5   The Motion to Seal is GRANTED. The following documents shall remain under seal:
 6                •   Motion for Protective Order (Dkt. # 84); and
 7                •   Exhibits A, B, C, and D to the Declaration of Harry H. Schneider, Jr. in Support
 8                    of Motion for Protective Order (Dkt. # 85).
 9

10   Publicly-available redacted versions of these documents are in the record at Dkt. # 82 and # 83.
11
             Dated this 6th day of February, 2019.
12

13

14                                                  A
                                                    Robert S. Lasnik
15                                                  United States District Judge

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 2
